PER CURIAM:
This is an appeal from an order dated September 5, 1980 of the Court of Common Pleas of Allegheny County vacating a Protection from Abuse order which had been issued in accordance with the provisions found at 35 P.S. 10181 et seq. Unfortunately, we are unable to address the merits of appellant’s contentions as the record reveals a failure to enter the order on the lower court docket. Consequently, we lack jurisdiction. Commonwealth ex rel. Nixon v. Nixon, 312 Pa.Super. 313, 458 A.2d 976 (1983). Pa.R.A.P. 301(c).
This appeal is quashed.